Citation Nr: 1751502	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida.


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tear of the medial meniscus of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1981 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2016, the Board denied the claim for an initial rating in excess of 10 percent for the tear of the medial meniscus of the left knee.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2017, the Court granted a Joint Motion for Remand, vacated the March 2016 decision, and remanded the case to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that his left knee is productive of great pain with prolonged standing and walking that warrants a rating in excess of 10 percent, and has increasingly worsened throughout the duration of his claim.  A March 2012 VA treatment record notes complaints of knee pain, and the Veteran subsequently had surgery on the same knee in March 2012.

In an April 2016 VA examination, the examiner could not provide an opinion as to whether or not pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or a flare-up without resorting to mere speculation.  More specifically, the examiner noted that it would be speculative to provide accurate range of motion notes since there was no flare-up at the time of exam and the Veteran was not being examined after repetitive motion over time.

When assessing a Veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare ups." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional loss of motion (LOM).  Id.  As noted in the August 2017 Court joint motion for remand, the April 2016 VA examiner stated "[i]t would be speculative to provide accurate ROMs during a flare-up or repetitive use over time since there is no flare-up at the time of exam and the Veteran is not being examined after repetitive motion over time."  The Court indicated that no explanation was provided for why an examination could not be scheduled for when the Veteran was experiencing a flare-up or after repetitive motion over time.  As such, the Court found that the duty to assist requirements was not met and the April 2016 VA examination was inadequate.

Clinical documentation dated after July 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from July 2016 to present.  

2.  Schedule the Veteran for a VA examination for an opinion as to the nature and extent of his service-connected left knee disability.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be conducted.  The examiner should provide ranges of joint motion in degrees for the left knee.  The examiner should provide ranges of passive and active motion and weight-bearing and non-weight-bearing ranges of motion, and should also provide ranges of motion of paired non-injured joints.  The examiner should indicate whether there is any semilunar cartilage and, if so, whether it has been removed or dislocated with frequent episodes of locking, pain, and effusion into the joint.  The examiner should state whether there is any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination, including on flare-up.  An opinion should be provided as to the extent of additional range of motion of loss, explain in detail why such an opinion cannot be provided.  The examiner should also comment on whether the left knee disability causes any occupational impact.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

